Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ALLOWANCE
This allowance is in response to the communication received February 18, 2021 concerning application number 15/604,254.
The amendments of claims 1, 6, 15-17, 19, and 22 are acknowledged as well as the Declaration under 37 CFR 1.132 of Marc Brzezienski.

EXAMINER'S COMMENT
The declaration under 37 CFR 1.132 filed February 18, 2021 is insufficient to overcome the rejection of claims based upon Hunt as set forth in the last Office action because:  the showing is not commensurate in scope with the claims. It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  For instance, the declaration states the device set out in the claims is not a negative pressure wound therapy device. However, the claimed device is a “device for collection of internal fluid from a wound,” includes a “drainage structure” and creates “a negative pressure to drain said fluid therethrough into said at least one peristaltic or positive displacement pump unit” as well as a positive pressure that allows the fluid to go through the pump unit and into the at least one fluid collector (see cl. 1). Marc Brzezienski has not explained how the claims are not directed towards a negative pressure wound therapy device besides stating that the claims overall do not set out a negative pressure wound therapy device and repeatedly mentions an “Example 13,” which could not be found in the specification or claims of the case at issue. Furthermore, Marc Brzezienski mentions that the claims set out in the current application is for “the collection of internal fluid after surgery,” which is not mentioned in any of the current pending claims, and also describes the long felt need of “deliver[ing] reliable and effective suction at the end of drains (particularly after surgery) with a wearable structure that collects and monitors pressures throughout the device for continuous removal,” again with the details of reliable and effective suction at the end of drains after surgery or a wearable structure not being in any of the current claims. Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims as Marc Brzezienski repeatedly discusses features of the invention that are not in the currently pending claims. See MPEP § 716.
However, the claim amendments do overcome prior art found, as explained below, and it is emphasized that these claims encompass a negative pressure wound therapy device. 

Allowable Claims
Claims 1, 5-17, 19, 20, and 22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art found is Heagle et al. (US 2010/0179493), Hunt et al. (US 6,142,982) and Weig et al. (US 2011/0060300), which do not disclose the required connections between the pump unit, fluid chamber, and control unit required by claim 1. While Heagle discloses a peristaltic pump, it does not disclose the fluid chamber or control unit configuration related to the monitoring of pressure required by claim 1, and discloses the peristaltic pump providing pressure through a suction port 74 connected to collection canister 60 rather than using negative pressure to draw fluid to the pump and positive pressure to push fluid to the collection canister, also required by claim 1. While Weig discloses a fluid chamber 3 with pressure-sensing element between a pump 2 and conduits providing suction to a body (see Fig. 1, para. 25, cl. 25), one of ordinary skill in the art would not be motivated to use such a fluid chamber due to the pressure transducer 75 provided in the collection canister. In Applicant’s invention, the additional fluid chamber is required as the pump unit is located before the fluid collector in order to use positive pressure to push 
Fluid to the fluid collector. Furthermore, while Patel et al. (US 2007/0055209) discloses the use of a peristaltic pump before a collection canister, therefore creating negative pressure before the pump and positive pressure after the pump, one of ordinary skill in the art would not be motivated to combine move the position of the peristaltic pump of Heagle as Heagle is specifically designed for suction through the collection canister, through a conduit, and to a wound. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781